



Exhibit 10-a-1




B/E AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of November 15, 2016 (the “Date of Grant”) between B/E Aerospace,
Inc., a Delaware corporation (the “Company”), and Werner Lieberherr (the
“Participant”). Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).
WHEREAS, the Company desires to grant the Restricted Stock Units provided for
herein to the Participant pursuant to the Plan and the terms and conditions set
forth herein;
WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) by and among Rockwell Collins, Inc., a Delaware corporation
(“Rockwell”), a direct, wholly owned subsidiary of Rockwell (“Merger Sub”), and
the Company, dated October 23, 2016, pursuant to which Merger Sub will be merged
with and into the Company (the “Merger”), with the Company continuing as the
surviving corporation of the Merger as a wholly-owned subsidiary of Rockwell;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Award. Subject to the provisions of this Award Agreement and the
Plan, the Company hereby grants to the Participant, an aggregate of 67,282
restricted stock units (the “RSUs”) each entitling the Participant to receive
one share of Company common stock (the “Shares”), subject to adjustment as set
forth in the Plan or, in the event of the Merger, a cash payment as described in
Section 7. Fifty percent (50%) of the RSUs shall be subject to time-based
vesting (the “Time-Based RSUs”) and fifty percent (50%) of the RSUs shall be
subject to performance-based vesting (the “Performance-Based RSUs”). The
aggregate number of RSUs set forth above, as well as the 50%-50% allocation
between Time-Based RSUs and Performance-Based RSUs, are based on the assumed
achievement of target performance with respect to the Performance-Based RSUs; it
being understood and agreed that the actual number of Performance-Based RSUs
that are earned by the Participant may be more or less than the target number of
33,641 (the “Target Performance Award”).
2.Incorporation of Plan and the Transaction Bonus Agreement. The Participant
acknowledges receipt of the Plan, a copy of which is attached hereto and
represents that he is familiar with its terms and provisions. This Award
Agreement and the RSUs shall be subject to the Plan, the terms of which are
incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Award Agreement, the Plan shall govern.
Notwithstanding anything in this Award Agreement or the Plan to the contrary,
the RSUs shall be subject to the terms and conditions of the Transaction Bonus
Agreement between the Participant and the Company, dated as of October 23, 2016
(the “TBA”) (including, without limitation, Section 2 of the TBA), which are
incorporated herein by reference.
3.Vesting Schedule. Subject to the terms and conditions hereof, the Participant
shall vest in the RSUs as follows, unless previously vested or canceled in
accordance with the provisions of the Plan or this Award Agreement:
 





--------------------------------------------------------------------------------





(a)   Time-Based RSUs.  On each of the first, second and third anniversaries of
the Date of Grant, thirty-three and one-third percent (33 1/3%) of the
Time-Based RSUs shall vest and no longer be subject to cancellation pursuant to
Section 6 or the transfer restrictions set forth in Section 9 hereof (each date,
a “Time Vesting Date”).
 
(b)   Performance-Based RSUs.  The methodology for determining the final number
of Performance-Based RSUs that will be earned and vested as of December 31, 2019
(the “Performance Vesting Date”) based on Company performance over the three
years of the Performance Period (2017, 2018 and 2019) is set forth on Exhibit 1
attached hereto, which is an integral part of this Award Agreement. 


4.Termination without Cause; Resignation for Good Reason. In the event of the
Participant’s termination of employment with the Company prior to the vesting of
the RSUs hereunder, on account of a termination without Cause or a resignation
for Good Reason, all of the unvested RSUs shall vest immediately and shall no
longer be subject to cancellation pursuant to Section 6 or the transfer
restrictions set forth in Section 9 hereof. Notwithstanding any relevant
provision in an applicable written employment agreement between the Participant
and the Company that provides for vesting of all equity awards in such a
situation, the exact number of Performance-Based RSUs that will vest and
subsequently be delivered upon settlement will be equal to the greater of (i)
the Participant’s Target Performance Award or (ii) the non-prorated amount that
would be earned and vested in accordance with Exhibit 1 as if the three-year
Performance Period had been completed based upon actual performance achieved
through the most recently completed year (if any) of the relevant Performance
Period (with the Cumulative Average Annual Ranking (as defined in Exhibit 1)
determined based on the Average Annual Ranking for the completed year or years
in the Performance Period). For purposes of this Award Agreement, the terms
“Cause” and “Good Reason” shall have the meanings assigned to them in the
applicable written employment agreement between the Participant and the Company.
5.Death or Disability. If, prior to the vesting of the RSUs hereunder, the
Participant’s employment with the Company terminates due to death or Disability,
all of the unvested RSUs shall vest immediately and shall no longer be subject
to cancellation pursuant to Section 6 or the transfer restrictions set forth in
Section 9 hereof. Notwithstanding any relevant provision in an applicable
written employment agreement between the Participant and the Company that
provides for vesting of all equity awards in such a situation, the exact number
of Performance-Based RSUs that will vest and subsequently be delivered upon
settlement will be calculated assuming maximum performance was achieved (i.e.,
200% of the Target Performance Award).
6.Other Termination of Employment. Unless otherwise provided in a written
employment agreement between the Participant and the Company, if, prior to the
vesting of the RSUs hereunder, the Company terminates the Participant’s
employment for Cause or the Participant resigns his or her employment absent
Good Reason, all of the unvested RSUs shall be cancelled immediately without
consideration as of the date of such termination.
7.Merger. If the Merger is consummated prior to the vesting of all of the RSUs
hereunder, all of the unvested RSUs shall convert into a cash-based award (the
“Cash Award”) with an initial value equal to the sum of (a) the product of (i)
the Merger Consideration (with the portion of the Merger Consideration that
consists of shares of Parent Common Stock (as defined in the Merger Agreement)
converted to a value equal to the product of (x) the number of such shares of
Parent Common Stock and (y) the Parent Stock Price (as defined in the Merger
Agreement)) and (ii) the number of such unvested RSUs, assuming maximum
performance was achieved in the case of the Performance-Vesting RSUs (i.e., 200%
of the Target Performance Award), and (b) the aggregate value of any dividend





--------------------------------------------------------------------------------





equivalent rights accumulated with respect to such unvested RSUs prior to the
Effective Time (as defined in the Merger Agreement). The Cash Award shall be
credited with interest at the prime rate compounded quarterly as published in
the Wall Street Journal as of the Effective Time during the period beginning on
the Effective Time and ending on the date of payment of the Cash Award. In
addition, if the Participant’s federal, state or local income tax rate increases
between the Effective Time and the date of payment of the Cash Award, the Cash
Award shall be increased such that, after payment by the Participant of all
taxes on the Cash Award, the Participant retains an amount equal to the
after-tax amount of the Cash Award that would have resulted had the
Participant’s federal, state and local income tax rates as of the Effective Time
applied to the Cash Award. If the Participant’s federal, state or local income
tax rate decreases between the Effective Time and the date of payment of the
Cash Award, the Cash Award shall be decreased by an amount equal to the excess
of the after-tax amount of the Cash Award otherwise due over the after-tax
amount of the Cash Award that would have resulted had the Participant’s federal,
state and local income tax rates as of the Effective Time applied to the Cash
Award. The Cash Award shall vest and be paid in cash to the Participant on the
earlier of (x) the first anniversary of the Closing Date (as defined in the
Merger Agreement) and (y) the date of termination of the Participant’s
employment for any reason; provided that the Cash Award shall be cancelled
immediately without consideration upon a resignation by the Participant absent
Good Reason (as defined in the Employment Agreement between the Participant and
Rockwell, dated October 21, 2016) prior to the first anniversary of Closing
Date. For the avoidance of doubt, Sections 4, 5, 6, 11 and 12 of this Award
Agreement shall not apply to the Cash Award. This Section 7 shall be void ab
initio if the Merger Agreement is terminated pursuant to its terms.
8.Other Change in Control. If the Merger Agreement is terminated pursuant to its
terms, upon a Change in Control (other than the Merger) prior to the vesting of
all of the RSUs hereunder, all of the unvested RSUs shall vest immediately and
shall no longer be subject to cancellation pursuant to Section 6 or the transfer
restrictions set forth in Section 9 hereof. Notwithstanding any relevant
provision in an applicable written employment agreement between the Participant
and the Company that provides for vesting of all equity awards in such a
situation, the exact number of Performance-Based RSUs that will vest and
subsequently be delivered upon settlement will be calculated assuming maximum
performance was achieved (i.e., 200% of the Target Performance Award).
9.Nontransferability of RSUs and Cash Award. Unless otherwise determined by the
Committee, the RSUs and the Cash Award may not be transferred, pledged,
alienated, assigned or otherwise attorned other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be; provided, however, that the Committee may, subject to
such terms and conditions as it shall specify, permit the transfer of the RSUs
or the Cash Award, including, without limitation, for no consideration to a
charitable institution or a Permitted Transferee. Any RSUs or Cash Award
transferred to a charitable institution may not be further transferable without
the Committee’s approval and any of the RSUs or Cash Award transferred to a
Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.
10.No Rights as a Stockholder. The RSUs and the Cash Award do not entitle the
Participant to any of the rights of a stockholder of the Company, including, the
right to vote Shares unless and until the Participant or his nominee becomes the
holder of record of Shares.
11.Dividends Equivalent Rights. The Participant shall accumulate dividend
equivalent rights on all RSUs in an amount equal to the cash dividends paid with
respect to the Shares on each date prior to settlement of the Participant’s RSUs
(or the Effective Time of a Change in Control, if earlier) that a cash dividend
is paid on Shares; provided, however, that no dividend equivalent rights shall
accumulate following the conversion to the Cash Award. The dividend equivalent
rights shall be held by the





--------------------------------------------------------------------------------





Company as a bookkeeping account and shall be subject to the same terms and
conditions (including vesting terms) as the corresponding RSUs and shall
accumulate and be paid if and when the corresponding RSUs are settled.
12.Settlement of RSUs. Unless the Participant has executed and not revoked a
valid deferral election under the B/E Aerospace, Inc. 2010 Deferred Compensation
Plan, as amended (the “DC Plan”) (or has elected an alternative investment
allocation with respect to RSUs deferred under the DC Plan), settlement of
vested RSUs shall be made within thirty (30) days following the applicable Time
Vesting Date or Performance Vesting Date (or such earlier date on which the RSUs
vest pursuant to this Award Agreement; but in no event later than March 15th of
the calendar year immediately following the calendar year in which the
applicable vesting date occurs). Settlement will be made by delivery of Shares.
Notwithstanding the foregoing, the Company shall not be obligated to deliver any
Shares if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation, or agreement of the Company with any
securities exchange or association upon which the Shares are listed or quoted.
If the Participant has executed and not revoked a valid deferral election,
settlement shall be made in accordance with the DC Plan.
13.No Entitlements.
(a)No Right to Continued Employment. This award is not an employment agreement,
and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, subject to the
terms of any applicable employment agreement, (ii) be construed as guaranteeing
the Participant’s employment by the Company or as giving the Participant any
right to continue in the employ of the Company during any period (including
without limitation the period between the Date of Grant and the applicable
vesting date in accordance with Section 3) or (iii) be construed as giving the
Participant any right to be reemployed by the Company following any termination
of Employment.
(b)No Right to Future Awards. This award of RSUs and all other equity-based
awards under the Plan are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based or cash-based award at any time in the future or in respect
of any future period.
(c)No Effect on Future Employment Compensation. The Company has made this award
of RSUs to the Participant in its sole discretion. This award does not confer on
the Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of the Participant’s
compensation. In addition, this award of RSUs and the Cash Award are not part of
the Participant’s base salary or wages and will not be taken into account in
determining any other employment-related rights the Participant may have, such
as rights to pension or severance pay.
14.Taxes and Withholding. No later than the date as of which an amount with
respect to the RSUs or the Cash Award first becomes includable in the gross
income of the Participant for applicable income tax purposes, the Participant
shall pay to the Company or make arrangements satisfactory to the Committee
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, in accordance with rules and procedures established by the
Committee, to the extent the RSUs become settled in Shares rather than being
converted into the Cash Award, the minimum required withholding obligations with
respect to the RSUs may be settled in Shares, including Shares that are issued
in settlement of the award that gives rise to the withholding requirement. The
obligations of the Company to settle the RSUs and the Cash Award under this
Award Agreement shall be conditional upon such payment





--------------------------------------------------------------------------------





or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant, including, without limitation, by withholding Shares to be
delivered upon settlement of the RSUs.
15.Securities Laws. In connection with the grant, vesting or settlement of the
RSUs and the Cash Award the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.
16.Miscellaneous Provisions.
(a)Notices. Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications. Any such notice shall be deemed effective upon receipt thereof
by the addressee.
(b)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.
(c)Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
(d)Entire Agreement. This Award Agreement (including Exhibit 1 hereto), the
Plan, the TBA and, to the extent applicable, any written employment agreement
between the Participant and the Company, constitute the entire agreement between
the parties hereto with regard to the subject matter hereof. They supersede all
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.
(e)Amendments. The Board or the Committee shall have the power to alter, amend,
modify or terminate the Plan or this Award Agreement at any time; provided,
however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Participant’s rights under this Award
Agreement without the Participant’s consent. Notwithstanding the foregoing,
prior to (but not following) the Merger the Company shall have broad authority
to amend this Award Agreement without the consent of the Participant to the
extent it deems necessary or desirable (i) to comply with or take into account
changes in or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations, (ii) to ensure that the RSUs and the Cash Award are not subject to
taxes, interest and penalties under Section 409A of the Code, (iii) to take into
account unusual or nonrecurring events or market conditions, or (iv) to take
into account significant acquisitions or dispositions of assets or other
property by the Company. Any amendment, modification or termination shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person.
The Committee shall give written notice to the Participant in accordance with
Section 16(a) of any such amendment, modification or termination as promptly as
practicable after the adoption thereof. The foregoing shall not restrict the
ability of the Participant and the Company by mutual consent to alter or amend
the terms of the RSUs or the Cash Award in any manner that is consistent with
the Plan and approved by the Committee.
(f)Section 409A.





--------------------------------------------------------------------------------





(i)     The RSUs and the Cash Award are intended to constitute “short-term
deferrals” for purposes of Section 409A of the Code and the regulations and
guidance promulgated thereunder (“Section 409A”). If any provision of the Plan
or this Award Agreement would, in the reasonable good faith judgment of the
Committee, result or likely result in the imposition on the Participant of a
penalty tax under Section 409A, the Committee may modify the terms of the Plan
or this Award Agreement, without the consent of the Participant, in the manner
that the Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such penalty tax. This Section 16(f) does
not create an obligation on the part of the Company to modify the Plan or this
Award Agreement and does not guarantee that the RSUs or the Cash Award will not
be subject to taxes, interest and penalties under Section 409A.
(ii)    Notwithstanding anything to the contrary in the Plan or this Award
Agreement, to the extent that the RSUs or the Cash Award constitute deferred
compensation for purposes of Section 409A and the Participant is a “Specified
Employee” (within the meaning of the Committee’s established methodology for
determining “Specified Employees” for purposes of Section 409A), no payment or
distribution of any amounts with respect to the RSUs or the Cash Award that are
subject to Section 409A and are scheduled to be made upon the Participant’s
termination of employment may be made before the first business day following
the six (6) month anniversary of the Participant’s “Separation from Service”
from the Company (as defined in Section 409A) or, if earlier, the date of the
Participant’s death.
(iii)    The actual date of settlement pursuant to Section 12 shall be within
the sole discretion of the Company. In no event may the Participant be permitted
to control the year in which settlement occurs.
(g)Successor. Except as otherwise provided herein, this Award Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 9 hereof.
(h)Choice of Law. Except as to matters of federal law, this Award Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------









B/E AEROSPACE, INC.


By: /s/ Amin Khoury
Name: Amin Khoury
Title: Executive Chairman of the Board of
Directors





PARTICIPANT


/s/ Werner Lieberherr
Name: Werner Lieberherr
 





--------------------------------------------------------------------------------





Exhibit 1


B/E Aerospace, Inc.
Performance-Based RSUs
Calculation of Final Performance Award. As of the Performance Vesting Date, you
will earn and become vested in a number of Performance-Based RSUs (the “Final
Performance Award”) determined by multiplying the Target Performance Award by
(i) zero, if the Cumulative Average Annual Ranking is less than the 25th
percentile, (ii) between 50% and 100% (linearly interpolated) if the Cumulative
Average Annual Ranking is between the 25th and 50th percentiles and (iii)
between 100% and 200% (linearly interpolated) if the Cumulative Average Annual
Ranking is between the 50th and 75th (or greater) percentiles.
As used in this Exhibit 1 and the Award Agreement:
(a)“Annual Peer Group” means, for each of 2017, 2018 and 2019, the compensation
peer group set forth in the annual proxy statement filed during such year;
provided, however, that if any constituent company of such peer group is no
longer either in existence or an independent public company as of the end of
such year, such company shall be excluded from the Annual Peer Group. In
addition, the Committee shall make such adjustments (if any) to the Annual Peer
Group and/or the measurements of relative performance against the Annual Peer
Group under this Agreement as it may deem necessary or appropriate if and to the
extent that there are distortions resulting from fundamental, extraordinary
changes to the business of any constituent company in the Annual Peer Group.
(b)“Average Annual Ranking” means, for each of 2017, 2018 and 2019, the average
of the EBIT Margin Ranking, EPS Growth Ranking, ROA Ranking and ROIC Ranking for
such year.
(c)“Cumulative Average Annual Ranking” means the average of the three Average
Annual Rankings for 2017, 2018 and 2019.
(d)“EBIT Margin” means (i) earnings from continuing operations before net
interest expense and income taxes for a specified annual measurement period,
divided by (ii) net sales for the same measurement period.
(e)“EBIT Margin Ranking” means, for each of 2017, 2018 and 2019, the percentile
ranking of the Company for EBIT Margin relative to the Annual Peer Group for
such year.
(f)“EPS Growth” means the change (positive or negative) in fully diluted net
income from continuing operations per share from one specified annual
measurement period to a later specified annual measurement period, expressed as
a percentage.
(g)“EPS Growth Ranking” means, for each of 2017, 2018 and 2019, the percentile
ranking of the Company for EPS Growth relative to the Annual Peer Group for such
year, calculated on a comparable basis for any adjustments or nonrecurring
charges.
(h)“ROA” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax rate for a specified annual measurement period, divided
by (ii) the average balance of total assets for the same annual measurement
period, determined by averaging the beginning and ending balances of total
assets for such measurement period.





--------------------------------------------------------------------------------





(i)“ROA Ranking” means, for each of 2017, 2018 and 2019, the percentile ranking
of the Company for ROA relative to the Annual Peer Group for such year.
(j)“ROIC” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax rate for a specified annual measurement period, divided
by (ii) the average balance of the combined book value of equity and book value
of debt for the same annual measurement period, determined by averaging the
beginning and ending balances for such measurement period.
(k)“ROIC Ranking” means, for 2017, 2018 and 2019, the percentile ranking of the
Company for ROIC relative to the Annual Peer Group for such year.









--------------------------------------------------------------------------------





EXAMPLE (for illustrative purposes only):
Target Performance Award - 50,000 Performance-Based RSUs


Below are the annual rankings by metric as measured against the applicable
Annual Peer Group
 
2017
2018
2019
FINAL
EBIT MARGIN
45th Percentile
55th Percentile
62nd Percentile
 
EPS GROWTH
65
60
58
 
ROA
60
50
55
 
ROIC
70
80
85
 
Average Annual Ranking
60
61.25
65.0
 
Cumulative Average Annual Ranking
 
 
 
62.08
Final Performance Award
 
 
 
148.33* X 50,000 = 74,167 Performance-Based RSUs earned and vested



* Interpolation between 100% and 200% for performance between the 50th and 75th
percentiles.





